Citation Nr: 1441119	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  04-22 036	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Service connection for a skin disorder, diagnosed as mycosis fungoides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.  This matter was last before the Board of Veterans' Appeals (Board) in December 2012, on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In December 2012, the Board denied entitlement to service connection for a skin disorder.  

In an Order for Reconsideration issued concurrently with this decision, the Board grants reconsideration of the December 2012 denial of service connection for a skin disorder.  38 U.S.C.A. § 7103(c).  This decision, issued by a panel of Veterans Law Judges, constitutes the Board's final decision as to the Veteran's entitlement to service connection for a skin disorder.  38 U.S.C.A. § 7103(b).  The remainder of the December 2012 decision is unaffected.


FINDINGS OF FACT

1.  The Veteran served in Vietnam from December 1968 to December 1969.

2.  The Veteran has been diagnosed with mycosis fungoides.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder diagnosed as mycosis fungoides are met.  38 C.F.R. §§ 3.307(a), 3.309(e). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection is completely favorable, no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary.

The law provides that, if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the diseases identified at 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a).  Non-Hodgkin's lymphoma is among the diseases listed at 38 C.F.R. § 3.309(e) and mycosis fungoides has been classified as a T-cell non-Hodgkin's lymphoma.  See National Academy of Sciences (NAS), Veterans and Agent Orange: Update 2010, 466 (2011); see also 38 U.S.C.A. § 1116(b). 

Based on the Veteran's service in Vietnam, he is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  As the Veteran is diagnosed with mycosis fungoides, the portion of the December 2012 Board decision denying service connection for a skin disorder contains an obvious error.  38 C.F.R. § 20.1000(a).  The criteria for service connection for mycosis fungoides are met.  38 C.F.R. §§ 3.307(a)(6), 38 C.F.R. § 3.309(e).  


ORDER

Service connection for mycosis fungoides is granted.



____________________________________________
Bruce P. Gipe
Veterans Law Judge, Board of Veterans' Appeals





_________________________________
D.C. Spickler
Veterans Law Judge
Board of Veterans' Appeals
_________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


